Per Curiam.

We think that this proceeding requires the trial of issues of fact before a determination can be reached as to whether the municipal civil service commission has committed an abuse of discretion in certifying the list for transit patrolman, bridge and tunnel officer, correction officer (men) to fill the position of inspector of markets, weights and measures. It appears that there is some dissimilarity in the duties of the respective positions, and that women as well as men are presently employed as such inspectors, whereas the list to be used consists of men only. The record before us fails to show (1) the civil service history of the position involved; (2) the number of women, if any, holding the permanent position of inspector of markets, weights and measures; (3) the number of provisional appointments now in effect and how many of them are women; (4) the dates when such provisional appointments were made and whether the municipal civil service commission approved of any after the list for transit patrolman, etc., came into existence; (5) the precise duties of the position and why women should be excluded from permanent appointment thereto. The framing of appropriate questions for trial can await the settlement of the order. The order appealed from should be modified to the extent of directing a trial as indicated herein. Settle order.